PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mischel et al.
Application No. 14/531,104
Filed: 3 Nov 2014
For: LOW PROFILE MIRROR AND MEDIA DISPLAY DEVICE ASSEMBLY

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) filed April 6, 2021, to accept unintentionally delayed claims under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of prior-filed provisional and nonprovisional applications.  

The petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) is DISMISSED.

If the reference required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3), the claim under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of prior-filed provisional and nonprovisional applications may be accepted if the reference required by 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) was unintentionally delayed.  

A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of prior-filed provisional and nonprovisional applications must be accompanied by the following:

The reference required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) to the prior-filed applications, unless previously submitted.  The reference must be included in an application data sheet (§ 1.76(b)(5));
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The renewed petition does not satisfy item (3) above. Petitioner submitted the required statement of unintentional delay. However, petitioner did not provided sufficient additional information concerning whether the entire period of delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, petitioner filed the original petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) to accept unintentionally delayed benefit claims to prior-filed applications on March 2, 2020, more than two years after the date the benefit claims were due. On September 16, 2020, the Office issued a decision dismissing the petition and requesting additional information as to whether the delay in seeking acceptance of the benefit claims was unintentional. On April 6, 2021, petitioner filed the present renewed petition, accompanied by a statement explaining the facts and circumstances surrounding the delay in seeking acceptance of the benefit claims. However, the statement does not address the period of delay from the issuance of the dismissal decision by the Office of Petitions on September 16, 2020, to the filing of a grantable petition pursuant to 37 CFR 1.137(a). That is, petitioner has not provided a sufficient explanation as to the circumstances surrounding the delay of almost 7 months from the mailing date of the dismissal decision on September 16, 2020, until the filing of the present renewed petition on April 6, 2021. The Office notes reminds petitioner that the required additional information must demonstrate that the entire period of delay from the date the domestic benefit claims were due until the filing of a grantable petition was unintentional. Therefore, upon filing a second renewed petition, petitioner must establish that the entire period of delay from the date the domestic benefit claims were due up to and including the filing of the second renewed petition was unintentional. 

Further correspondence with respect to this matter should delivered by one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			Attention:  Office of Petitions

By Internet:		EFS-Web1

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA T DONNELL/Attorney Advisor, OPET





    
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).